I concur in this opinion not only for the reasons stated therein, but for the additional reasons set forth in the dissenting opinion filed in State ex rel. v. Coon, 316 Mo. 524, 545, 296 S.W. 90, 98, principal among which is the conclusion that the petition in the instant, as in the Coon case, states no cause of action. The petition in each of these cases shows on its face that the petitioner seeks to be reinstated to office and his right to compensation, since his ouster and to the present time, sustained. This contention, under the pleadings, gave him no right of action. For this reason primarily as well as those stated in the opinion at bar, I concur. *Page 733